Citation Nr: 1204846	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-42 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

[The issue of entitlement to waiver of overpayment of benefits will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO granted entitlement to service connection for PTSD and lumbar spine osteoarthritis with lumbosacral strain, and assigned noncompensable and 20 percent ratings, respectively.  The Veteran timely appealed initial ratings assigned.

The Veteran appeared and provided testimony before the undersigned in October 2011.  A transcript of the hearing has been associated with the claims file.

The Veteran submitted additional evidence in October and December 2011.
 
The issue of entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Board regrets the delay but finds that additional development is warranted before adjudicating the Veteran's claims.

During the Board hearing, the Veteran indicated that his lumbar spine disability has worsened since the most recent, March 2009 VA spine examination.  There are also VA treatment notes, including those of February 2011, which indicate that the Veteran has radicular back pain.  Under Note 1 to the general rating formula for diseases and injuries of the spine, associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Id.  Given the additional symptomatology and possible increase in disability since the most recent, March 2009 VA examination, a new VA spine examination is warranted.

Similarly, a November 2011 VA treatment note submitted by the Veteran after the Board hearing reflects that the Veteran seemed more depressed, and also noted an inability to control his temper, lack of friends, and inability to socialize well.  As the evidence indicates that the Veteran's PTSD symptoms may have worsened since his most recent, May 2009 VA PTSD examination, a new examination is warranted.

Finally, a claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  During his Board hearing, the Veteran indicated that he could not seek work due to his service-connected disabilities.  The March 2009 VA spine examination report indicated that the Veteran was retired, but did not indicate the reason for his retirement.  Consequently, a claim for a TDIU has been raised and is before the Board as part of the ratings claims on appeal.  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and afforded a VA examination to determine whether it is at least as likely as not that the Veteran's service connected disabilities alone, including PTSD, gunshot wounds to the left forearm and chest, osteoarthritis of the lumbar spine, seborrheic dermatitis, right ankle disability, and scar of the left index finger, without reference to any non-service connected disabilities, prevent the Veteran from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice explaining how to substantiate a claim for TDIU.

2.  Obtain and associate with the claims file any outstanding VA treatment records, to include Vet Center counseling records.

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine disability.  The claims folder must be made available to the examiner.

The examiner is asked to provide a full description of any pain that the Veteran experiences during range of motion testing, stating the point at which he begins to experience pain and the point at which the pain causes limitation or functional loss of useful motion.

The examiner should fully address any radiating pain extending from the lumbar spine to the lower extremities and identify any associated objective neurologic abnormalities.

4.  Schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD. 
The claims folder must be made available to the examiner.  All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD. The examiner should provide a numerical score on the GAF scale.

5.  Schedule the Veteran for an appropriate examination to determine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, to include the low back disability, PTSD, gunshot wounds to the left forearm and chest, seborrheic dermatitis, right ankle disability, and scar of the left index finger, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  

6.  Then, readjudicate the claims on appeal, to include entitlement to TDIU and whether a separate rating is warranted for lower extremity radiculopathy.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

